¶30 (dissenting) — I respectfully dissent from the majority’s holding that the officer’s visual observations *803and positive field test were insufficient evidence that the controlled substance Colquitt possessed was cocaine. I would hold that the uncontroverted evidence was sufficient. I would affirm.
Hunt, J.
*803I. Background
|31 During the jail booking process following Colquitt’s arrest, a corrections officer found a small plastic bag with several small, white, rock-like items in Colquitt’s rear pant pocket, which items “appeared [to the officer] to be ‘rock cocaine.’ ” Clerk’s Papers (CP) at 59. A field test of these suspected cocaine “rocks” tested positive for cocaine. CP at 55. The State charged Colquitt with unlawful possession of rock cocaine.
f32 Colquitt filed a petition to participate in a drug court program, which the trial court granted. As a condition of drug court participation, Colquitt agreed in writing that if he failed to complete the program, he would waive his rights to a jury trial, to contest any statement, to testify at trial, and to call or cross-examine witnesses, and he would proceed with a bench trial based solely on the facts in the police and laboratory reports.8
¶33 When Colquitt failed to comply with drug court requirements, the trial court terminated him from the program. At the bench trial based on the stipulated police report, Colquitt neither asserted nor argued (1) that the State had failed to meet its burden of proof that the substance he had possessed was cocaine or (2) that the substance he had possessed was not cocaine. Nor did Colquitt (1) challenge either the accuracy of the officer’s positive field test of the cocaine or the lack of a foundation for the admissibility of the field test or (2) object to the lack of a state laboratory test of the cocaine. On the contrary, Colquitt’s trial counsel specifically told the court that he had reviewed the file and that he did not spot any merito*804rious legal issues. Moreover, at the drug-court-termination hearing, Colquitt challenged only the accuracy of his “dirty” urinalysis in another case; he did not challenge the quality or quantum of State evidence showing that he had possessed cocaine in this case.
¶34 Based on uncontroverted evidence that the controlled substance Colquitt had possessed was cocaine, the trial court found Colquitt guilty of unlawful possession of a controlled substance — cocaine.
f 35 The majority asserts that the field test was not proof beyond a reasonable doubt that the substance Colquitt possessed was cocaine, implying both that (1) the uncontroverted, positive field test was insufficient to identify the substance and that (2) an additional laboratory test was necessary for verification. I respectfully disagree. Even though Colquitt neither admitted his guilt nor expressly stipulated that the police report contained facts sufficient to establish his guilt, the law does not require such additional evidence under these circumstances.
II. Sufficient, Uncontroverted Proof of Cocaine
¶36 Contrary to the majority’s assertion, “the introduction of expert chemical analysis is not essential to convict” for possession of a controlled substance. State v. Eddie A., 40 Wn. App. 717, 720, 700 P.2d 751 (1985). On the contrary, lay testimony and circumstantial evidence may be sufficient to establish the identity of a controlled substance. Id. Lay testimony may be presented by people who are familiar with the substance through prior use, trading, or law enforcement. State v. Hernandez, 85 Wn. App. 672, 676, 935 P.2d 623 (1997) (citing United States v. Dominguez, 992 F.2d 678, 681 (7th Cir. 1993)). Circumstantial evidence may include the physical characteristics of the substance as well as the packaging.9 See Hernandez, 85 Wn. App. at 678-79.
*805¶37 Here, the officer examined the substance in Colquitt’s pocket, noting that it was small, white, rock-like, and appeared to be rock cocaine. Thus, the record contains the physical characteristics of the substance, which appeared to the officer to be cocaine. See Hernandez, 85 Wn. App. at 677. In addition, the record shows that the officer confirmed the substance’s cocaine-like appearance through a field test of the white rocks, which field-tested positive for cocaine. And this evidence was uncontroverted.
¶38 The majority cites Dominguez, noting:
[T]he court stated that “as long as the available circumstantial evidence establishes its identity [as a controlled substance] beyond a reasonable doubt [,] [c]ircumstantial evidence establishing identification may include . . . lay-experience based on familiarity through prior use, trading, or law enforcement.” [Dominguez, 992 F.2d at 681.] The Dominguez court, however, emphasized that when the record lacked indicia as to what factors a Drug Enforcement Administration agent considered in determining the identification of a substance, the prosecution failed to establish the identity of that substance. Dominguez, 992 F.2d at 681-82.
Majority at 797 (some alterations in original).
¶39 The evidentiary deficiencies decried in Dominguez, however, differ significantly from Colquitt’s claimed evidentiary deficiencies here. First, unlike here, there was no controlled substance recovered or offered in evidence in Dominguez. Second, the foundation for the officer’s recognizing the controlled substance was much more important in Dominguez because the testimony was hearsay and it related to highly speculative and circumstantial evidence, such as the intended price of the substance. In contrast, here, the officer testified about only the physical characteristics of the controlled substance that he observed and recognized as indicative of cocaine. As the federal circuit court noted in Dominguez:
*806In the instant case, the record is unclear as to what Agent Melick considered which eventually convinced him that the delivered substance was cocaine. Review of the telephone conversations held between Melick and Jackie Dominguez or Galvan fail to reveal a factual basis to support Agent Melick’s belief. Additionally, there is no evidence that Agent Turnbull, who accepted the delivery in Guatemala, was experienced in identifying cocaine. In fact Agent Melick became concerned precisely because Agent Turnbull was uncertain whether the substance she received was authentic. The other circumstantial evidence relied on by the government (an agreed upon price of $12,000, consistent with the price for one kilogram of cocaine in Guatemala and the covert manner in which the transaction was conducted, with delivery in Guatemala and payment in Milwaukee) could as easily support the existence of a sham drug sale as an authentic drug sale. More importantly, those arrangements were made by the undercover agent, and thus are not necessarily indicative of the conspirators’ intent.
Dominguez, 992 F.2d at 681 (emphasis added).
¶40 Similarly, State v. Roche, 114 Wn. App. 424, 59 P.3d 682 (2002), on which the majority extensively relies, does not mandate reversal here. Division One of this court reversed Roche’s conviction for possession of a controlled substance after it was discovered that the state crime lab chemist, who had tested the charged substance, had tampered with it to hide his own heroin addiction. Roche, 114 Wn. App. at 447. That the state crime lab chemist had tampered with the evidence cast suspicion over the accuracy of the State’s laboratory test admitted against Roche, “tainted the integrity” of the trial, and created doubt about the chain of custody of the evidence and whether it had been altered. Roche, 114 Wn. App. at 428.
¶41 Roche is distinguishable for several reasons. First, the Roche court reversed and ordered a new trial based on extreme circumstances — to hide his heroin addiction, the State’s expert laboratory chemist tampered with evidence, producing a potentially false test of the controlled substance and resulting in a tainted trial. Here, in contrast, there was no issue of evidence tampering.
*807f 42 Second, the Roche court did not hold that the evidence must include a confession and positive field test to be sufficient. Rather, the Roche court (1) referenced the following Snohomish County prosecutor’s internal office policy for possession cases involving the tainted state laboratory tests by this chemist: “ ‘Cases in which we do not have both a good confession to the identity of the substance and a positive field test shall be dismissed’ ”10 and (2) noted that, consistent with this internal policy, the Snohomish County prosecutor would not have tried Roche for possession because he did not confess and, therefore, the outcome would have been different without the evidence-tampering State chemist’s testimony. The Roche court neither held nor suggested that the Snohomish County Prosecutor’s internal office policy of requiring a confession is the standard that courts apply when determining sufficiency of the evidence.
¶43 Third, the Roche court considered whether the trial court should have granted a new trial based on newly discovered evidence, namely, the state laboratory chemist’s malfeasance. In contrast, here, there is no issue of whether the trial court should have granted a new trial based on newly discovered evidence, tainted or otherwise. Rather, the issue on appeal here is sufficiency of the evidence. Our review on appeal of the sufficiency of the evidence and our review of a denial of a new trial based on newly discovered evidence are not comparable.
f 44 When reviewing a trial court’s grant or denial of a new trial, the issue is whether newly discovered evidence might change the outcome of the case if there is a new trial; in this circumstance, we do not necessarily focus on whether the remaining evidence is sufficient to support the verdict, except as it relates to the pivotal issue of whether the new evidence is likely to change the trial’s outcome.
¶45 In contrast, as both the majority and I note in setting forth the standard of review, we review a challenge to the sufficiency of the evidence as follows: (1) We view the *808evidence in the light most favorable to the State to determine whether a rational trier of fact could find the essential elements of the crime beyond a reasonable doubt, Hernandez, 85 Wn. App. at 675; (2) in challenging the sufficiency of the evidence, the defendant admits the truth of the State’s evidence and all inferences that can reasonably be drawn from them, id.; (3) circumstantial evidence is just as reliable as direct evidence; (4) we defer to the trier of fact on issues involving conflicting testimony, credibility, and persuasiveness of the evidence, id.; and (5) we need not be convinced of the defendant’s guilt beyond a reasonable doubt; rather, we must determine only whether substantial evidence supports the trial court’s verdict, State v. Potts, 93 Wn. App. 82, 86, 969 P.2d 494 (1998). In my view, application of this standard of review here mandates that we affirm.
III. Conclusion
¶46 The majority’s acceptance of Colquitt’s insufficient evidence argument, in essence, allows Colquitt to mount an untimely challenge to his newly-claimed-on-appeal lack of a foundation for the officer’s field observation and test of the cocaine, i.e., the officer’s training and experience in recognizing rock cocaine, the manner in which he conducted the field test, and the general reliability of the field test. Moreover, the majority allows such untimely challenge despite Colquitt’s stipulation to the facts in the police report and despite Colquitt’s timely challenge below to other evidence that he recognized as improper or insufficient.11
*809f 47 It was for the trial court to exercise its discretion in admitting and considering the evidence in the stipulated police report. Colquitt alleged neither at trial nor on appeal that the trial court abused this discretion. Rather, Colquitt’s challenge is to the weight and sufficiency of the cocaine evidence in the record, which challenge he mounts for the first time on appeal. It was for the trial court, not us, to weigh the sufficiency of the uncontroverted evidence.12 Here, the trial court performed its job — it clearly weighed the uncontroverted evidence and found it sufficient proof beyond a reasonable doubt that Colquitt possessed cocaine.13
¶48 Again, on appeal, we do not reweigh the evidence or substitute our view for that of the trial court to determine whether the evidence similarly persuades us beyond a reasonable doubt. Rather, as the majority correctly notes, the law limits us to viewing the evidence in the light most favorable to the State to determine only whether “any rational trier of fact could have found the essential elements of the offense beyond a reasonable doubt.”14 Eddie A., 40 Wn. App. at 720 (emphasis added). I agree with the majority that we do not and should not “eliminate the need for laboratory tests, laboratory reports, or forensic chemists.” Majority at 802. But I disagree with the majority’s *810assertion that adoption of my dissent would bring about this result in other cases.15
¶49 The distinction here is that Colquitt waived his opportunity to contest the evidence. Thus, it was uncontroverted at trial that the substance was cocaine. Similarly, although “[t]he record is devoid of evidence of the officer’s experience and training that would allow [the officer] to properly identify the items as cocaine,” majority at 801, that lack should not be dispositive; Colquitt expressly waived the opportunity to have the State establish such a foundation and the opportunity for him to challenge the lack of foundation. In my view, under the applicable standards of review, this uncontroverted evidence is sufficient to support the trial court’s verdict.
f50 Accordingly, I would hold that the evidence was sufficient to support the trial court’s finding beyond a reasonable doubt that the substance Colquitt possessed was cocaine. I would affirm.

 According to the prosecutor at oral argument on appeal, it is a common Pierce County practice that, when a defendant is accepted into the drug court program and signs the agreement for a stipulated trial if terminated from the program, typically the State does not request a laboratory test of the controlled substance or present a laboratory report.


 Here, unlike the cases that Colquitt and the majority cite, there was neither inconclusive lay testimony nor a conflicting test result, which, if viewed alone, might have been insufficient to prove the identity of the cocaine beyond a reasonable doubt. See State v. Hundley, 126 Wn.2d 418, 420-21, 895 P.2d 403 *805(1995) (conflicting test results). See also State v. Potts, 93 Wn. App. 82, 87, 969 P.2d 494 (1998) (citing Hernandez, 85 Wn. App. at 675-76) (officer testified that powder “appeared” to be methamphetamine).


 Roche, 114 Wn. App. at 439 (quoting State’s Resp. App. A).


 Speaking on his own behalf, not through his lawyer, Colquitt challenged the sufficiency and accuracy of his “dirty” urinalysis, a separate Ring County drug charge, and a pretextual stop. Yet at trial, he never challenged the sufficiency or foundation of the evidence that he possessed cocaine, and he never complained about the absence of a lab report. Furthermore, Colquitt’s trial counsel specifically told the court that he had reviewed the file and did not spot any meritorious legal issues.
In this manner, Colquitt waived any challenge he may have had to the sufficiency of the foundation or to the weight of the evidence on which the trial court relied in finding him guilty.


 If Colquitt believed the evidence in the police report was deficient in foundation or weight, he could have elected to forgo signing the drug treatment program agreement, including his stipulation to the admission of this evidence in the police report in an abbreviated trial to the court. Colquitt did not elect this option. Instead, he waived his right to a full jury trial with five witnesses, including his right to seek a more detailed foundation for the admissibility of the field-tested cocaine evidence. Having waived those rights, he cannot now resurrect them on appeal.


 This situation is not like that in Hutton, cited by the majority, where the court held that existence of a fact cannot rest upon guess, speculation, or conjecture. State v. Hutton, 7 Wn. App. 726, 728, 502 P.2d 1037 (1972) (citing State v. Carter, 5 Wn. App. 802, 490 P.2d 1346 (1971)).


 The majority cites Hundley, in which the field test and all but one of the laboratory tests failed to detect the presence of marijuana, heroin, and cocaine. Hundley, 126 Wn.2d at 420-21. In contrast, here, there was a positive field test, which confirmed the officer’s independent observations. Furthermore, here, there was no conflicting evidence that the substance was anything other than cocaine.


 The majority asserts that
if an officer’s opinion and field test, without more, is sufficient in this case to prove the identity of a controlled substance beyond a reasonable doubt, then an officer’s opinion and field test, without more, certainly will be sufficient in other trials. Such an evidentiary standard would eliminate the need for laboratory tests, laboratory reports, or forensic chemists.
Majority at 802.